Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presenting for examining.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) submitted on 4/01/21 by the applicant have been received and fully considered.

Allowable Subject Matter
Claims 1-20 are allowed over prior art of references.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Furthermore, the prior art of record does not teach a memory device (and a corresponding method of operating in claim 13) including “a page buffer controller configured to control one or more voltages to be applied to the plurality of bit lines in a program operation of storing the data in the plurality of memory cells, wherein the program operation includes a plurality of program loops, each including a program voltage apply operation and a verify operation, the program voltage apply operation includes a pre-charge period, a program voltage apply period, and a discharge period, the plurality of page buffers are configured to provide a bit line voltage to the plurality of bit lines in response to a page buffer sensing signal output from the page buffer controller, and the page buffer controller includes: a first signal provider configured to provide a first pulse signal as the page buffer sensing signal during a first period in the pre-charge period, the first pulse signal having a first voltage level greater than a ground voltage; and a second signal provider configured to provide a second pulse signal as the page buffer sensing signal after the first period, the second pulse signal increasing from the first voltage level to a second voltage level with a slope determined according to a loop count of the plurality of program loops, the slope corresponding to one of a plurality of predetermined slopes” as disclosed with other limitations in claims 1, 9, 13 and 20.
Each dependent claim inherits the allowable subject matter from its respective independent claim(s) and is similarly allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Closest prior art, US-2021/0210146 (Lee) and US- 2021/0327513 (Hwang), disclose a peripheral circuit  configured to perform a program operation on selected memory cells connected to a selected word line among the multiple word lines.
US- 2021/0082505 (Suzuki), US- 2018/0277222 (Kondo) and US- 2021/0319838 (Joo) disclose various programming technics for a program voltage in each program loop, but none of these references of prior arts of record, whether taken alone or in any reasonable combination, suggest the claimed limitations as described above.
Also, applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879. The examiner can normally be reached Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HIEN N. NGUYEN
Primary Examiner
Art Unit 2824


/HN/May 07, 2022

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824